DETAILED ACTION
Claims 1-10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claim 8, there is a lack of antecedent basis for the phrase “wherein each row”. It is noted that the amendment to claim 7 removed the references to the rows of spring elements. For the purpose of examination, it has been assumed to read as “wherein the speed sensor comprises a plurality of rows which”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dalisdas et al. (US PGPUB 2015/0331005 A1, hereinafter Dalisdas).

Regarding claim 1, Dalisdas teaches a wheel speed sensor (see Fig. 1-3; see also [0004], wheel speed sensor 1) having at least one sensor element (see Fig. 1-3 and [0042], sensor element 18), the speed sensor comprising: at least one first plastics-material housing which houses or at least partially exposes the sensor element (see Fig. 3 and [0006], plastic housing 2); a cap (see Fig. 3 and [0037], cap considered as the clamping mechanism 9); and a clamping device which is connected so as to be integral 
Dalisdas fails to specifically teach that the speed sensor has signal processing circuit; wherein the housing houses or at least partially exposes the signal processing circuit.
However, Dalisdas does teach that the sensor may be a Hall effect sensor of GMR sensor (see [0023]-[0024].
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Dalisdas such that the Hall sensor or GMR sensor includes signal processing circuitry. This would allow for the measurement signals to be improved or altered as so as to present the vehicle computer with simple and accurate signals as is known in the art of measuring and testing.

Regarding claim 2, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the clamping device is configured as a clamping sleeve that is integrated in the cap (see Fig. 3 and [0037], clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ are integrated into the cap (clamping mechanism) 9, wherein the clamping devices are part of a sleeve as shown in Fig. 3).

Regarding claim 5, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the clamping device has a plurality of spring elements which are disposed on the external shell of the cap and/or the sleeve, and which are connected, in particular so as to be integral, to said cap (see Fig. 3 and [0037], spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ are integrated into the cap (clamping mechanism) 9).

claim 6, Dalisdas above teaches all of the limitations of claims 1 and 5.
Furthermore, Dalisdas teaches that the spring elements are configured from the material of the cap, are connected so as to be integral to said cap, and in terms of the cap shell are configured so as to bulge and/or curve outward, wherein said bend is configured so as to be progressively curved or straight (see Fig. 3 and [0037], spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ are integrated into the cap (clamping mechanism) 9 and bulge outward with a straight bend).

Regarding claim 7, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that the cap and /or the clamping device thereof is configured such that said cap and/or the clamping device thereof in terms of a revolution about the shell has two or three or more springs elements (see Fig. 3 and [0037], spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ locations about the cap (clamping mechanism) 9).

Regarding claim 8, Dalisdas above teaches all of the limitations of claims 1 and 7.
Furthermore, Dalisdas teaches that the speed sensor comprises a plurality of rows which comprise two or three or more spring elements (see Fig. 3 and [0037], rows of spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ locations about the cap (clamping mechanism) 9 shown).

Regarding claim 9, Dalisdas above teaches all of the limitations of claims 1, 7, and 8.
Furthermore, Dalisdas teaches that said spring elements herein are disposed so as to be symmetrical and/or equidistant in relation to one another and/or in relation to the shell of the cap (see Fig. 3 and [0037], relative positions of spring clamping devices 8, 8’, 8’’, 8’’’, 10, 10’, 10’’, 10’’’ locations about the cap (clamping mechanism) 9 shown).

claim 10, Dalisdas above teaches all of the limitations of claim 1.
Furthermore, Dalisdas teaches that said wheel speed sensor is configured as a wheel speed sensor for trucks (see [0004]).

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalisdas as applied to claim 1 above, and further in view of Palfenier et al. (US Pat. No. 6,392,406 B1, hereinafter Palfenier).

Regarding claims 3 and 4, Dalisdas above teaches all of the limitations of claim 1.
Dalisdas above fails to specifically teach that the cap is connected to the first plastics-material housing by clinching and/or staking; wherein the staking, or the clinching, respectively, between the cap and the first plastics-material housing is configured substantially as a form-fit, wherein the cap is push-fitted onto a color of the first plastics-material housing, assumes a tight fit thereon and, by one or a plurality of contours which are configured so as to be finger-shaped and which are bent inward/toward the first plastics-material housing, engages in the material of the first plastics-material housing.
Palfenier teaches a vehicle speed sensor (100) comprising a cap (102) and a first plastics-material housing (120), wherein the cap is connected to the first plastics-material housing by clinching and/or staking (see Fig. 2 and 3, staked connection); wherein the staking, or the clinching, respectively, between the cap and the first plastics-material housing is configured substantially as a form-fit, wherein the cap is push-fitted onto a color of the first plastics-material housing, assumes a tight fit thereon and, by one or a plurality of contours which are configured so as to be finger-shaped and which are bent inward/toward the first plastics-material housing, engages in the material of the first plastics-material housing (see Fig. 3, staked connection includes finger 148 which is bend inward and push fit into the color of housing 102 as shown).
Dalisdas as suggested by Palfenier. This allows for a secure and removable connection between two components of a sensor, thereby improving the life of the device.

Regarding claim 11, Dalisdas above teaches all of the limitations of claims 1 and 2.
Dalisdas above fails to specifically teach that the cap is connected to the first plastics-material housing by clinching and/or staking.
Palfenier teaches a vehicle speed sensor (100) comprising a cap (102) and a first plastics-material housing (120), wherein the cap is connected to the first plastics-material housing by clinching and/or staking (see Fig. 2 and 3, staked connection).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the connection of the cap and housing of Dalisdas as suggested by Palfenier. This allows for a secure and removable connection between two components of a sensor, thereby improving the life of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855